Citation Nr: 1759407	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-00 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether there is clear and unmistakable evidence (CUE) in a June 1997 rating decision that denied service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1990 to September 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA) 

As background, the Veteran originally filed a claim for entitlement to service connection for PTSD in March 1997, which was denied in a June 1997 rating decision.  In June 2004 the Veteran again filed a claim for entitlement to service connection for PTSD, which was granted in May 2006, effective June 23, 2004.  

The Veteran testified at an October 2016 Video Conference hearing before the undersigned Veterans Law Judge (VLJ).


FINDINGS OF FACT

1.  In a June 1997 rating decision, the RO denied entitlement to service connection for PTSD; the Veteran did not appeal that decision. 

2.  The June 1997 rating decision that denied entitlement to service connection for PTSD was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The June 1997 rating decision that denied entitlement to service connection for PTSD was not clearly and unmistakably erroneous.  38 U.S.C. § 5109A (2012); 38 C.F.R. §§ 3.105 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An unappealed rating decision is final based on the evidence of record (and may not be revised based on the record (unless it is shown that the decision involved CUE).  38 U.S.C. § 7105.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C. § 5109A; 38 C.F.R. § 3.105(a).

There is a three-pronged test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort "which, if it had not been made, would have manifestly changed the outcome at the time it was made;" (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

In this regard, the Board emphasizes that a CUE is a very specific and rare kind of "error."  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, with which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). 

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

As noted above, the Veteran originally submitted a claim for entitlement to service connection for PTSD in March 1997, which was denied in June 1997.  In June 2004 the Veteran again submitted a claim for entitlement to service connection for PTSD, which was granted in May 2006, with an effective date of June 23, 2004.

The Veteran contends that he was entitled to an earlier grant of service connection for PTSD because there was CUE in the June 1997 rating decision denying his original claim.  The June 1997 rating decision denied service connection for PTSD because the RO found that the evidence of record at the time did not contain enough information to verify a combat stressor.  The Veteran asserts that the RO erred when it denied his claim because he had in-fact submitted a VA Form 21-4138 in April 1997 detailing his claimed stressors in response to a March 1997 letter from the RO.  However, at the time of the June 1997 rating decision the Veteran's statement was not in evidence, and there is no indication that the RO received the Veteran's statement at the time.  Determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel, 6 Vet. App. 242; Fugo, 6 Vet. App. 40 (1993); Russell, 3 Vet. App. 310.  Consequently, the Veteran's argument does not have any legal merit.  

The Veteran has additionally asserted that at the time of the original denial the military personnel records in evidence at the time showed a combat history and awards which verified his participation in combat.  It is the case that the Veteran's military personnel records in evidence at the time of the June 1997 rating decision show that the Veteran participated in several overseas operations, including Operation Restore Hope in Somalia from March 1993 to April 1993, in Operation Continue Hope in Somalia from June 1993 to July 1993, and Operation Cease Fire in Southwest Asia in March 1993 and again in July 1993; however, it is not clear on the fact of the record at the time of the rating decision that the Veteran directly participated in combat during any of the listed operations.  The Veteran's has further argued that his award of the Armed Forces Expeditionary Medal in June 1993 is evidence of his participation in combat; however, that medal was not awarded exclusively for combat service and is therefore not sufficient alone to establish that the Veteran participated in combat operations. 

Therefore the Board concludes that a reasonable adjudicator could have determined that the evidence of record at the time of the June 1997 rating decision did not conclusively show that the Veteran participated in combat operations.  Thus the Veteran has not met the heavy burden required to support a CUE claim.

During the October 2016 hearing the Veteran's representative argued that, at a minimum, a diagnosis of PTSD coupled with his military personnel record should have prompted the RO to schedule the Veteran for a VA examination.  However, a failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to clear and unmistakable error, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995).

Additionally the Board notes that while the wording in the May 2006 rating decision, in which the Veteran was granted service connection for PTSD, suggests that the RO determined at that time that the Veteran's stressors did not require verification, the record at the time contained the Veteran's specific stressor statement setting forth in detail the circumstances of his service, and the RO had in fact obtained additional documentation from the United States Marine Corps corroborating his claimed stressors.  

Consequently, the Veteran's allegation of CUE goes to how the RO weighed and evaluated the facts before it in June 1997, which is in insufficient to establish CUE.  Thus, the Veteran has failed to show that the facts as known at the time of the June 1997 RO rating decision were undebatable or that 38 C.F.R. § 3.304(f) was incorrectly applied.  The Board, therefore, must find that the Veteran cannot prevail on this allegation of CUE as it goes to the weight the RO gave to the evidence of record at the time of the June 1997 rating decision.  See Russell, 3 Vet. App. at 313-14; Damrel, 6 Vet. App. at 246.


ORDER

The denial of service connection for PTSD by rating decision dated June 17, 1997 was not clear and unmistakable error (CUE).





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


